           Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JOSE SHOMO                                                    :
                           Plaintiff,                         :
                                                              :
v.                                                            :
                                                              :
BARBARA FURCO, Nurse; MARY                                    :
GENOVESE, Doctor; WILLIAM J.                                  :
CONNOLLY, Superintendent; PAULA                               :
                                                                  OPINION AND ORDER
BUTLER, Deputy Superintendent of Health;                      :
JOSEPH AVANZATO, Doctor; JOHN                                 :
                                                                  18 CV 8523 (VB)
HAMMER, Doctor; RONI MAZZA, Nurse;                            :
PAULINE M. LONGKUTOY, Nurse; S.                               :
NTAMBI, Nurse; J. MURRY, Nurse; T.                            :
CODRINGTON, Aide; VICTORIA RELYEA,                            :
Aide; CAPTAIN WEBBE, Corrections Captain;                     :
J. SCHMIDT, Correction Officer; and J.                        :
LANDOL, Correction Counselor,                                 :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Jose Shomo, proceeding pro se and in forma pauperis, brings this action against

Nurse Barbara Furco, Dr. Mary Genovese, Superintendent William Connolly, Deputy

Superintendent Paula Butler, Dr. Joseph Avanzato, Dr. John Hammer, Nurse Roni Mazza, Nurse

Pauline M. Longkutoy, Nurse S. Ntambi, Nurse J. Murry, Aide T. Codrington, Aide Victoria

Relyea, Corrections Captain Webbe, Corrections Officer J. Schmidt, and Corrections Counselor

J. Landol. 1 Liberally construed, plaintiff alleges violations of his First and Eighth Amendments,

as well as the American with Disabilities Act of 1990 (“ADA”) and the ADA Amendments Act

of 2008.


1
       Nurse Roni Mazza was sued as Roni Mazda and Corrections Counselor J. Landol was
sued as Corrections Counselor Landeau. (See Doc. #45 (“Defs. Mem.”) at ECF 8).

       “Doc. #__ at ECF __” refers to the page numbers automatically assigned by the Court’s
Electronic Case Filing system.


                                                         1
          Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 2 of 16




        Now pending is defendants’ motion to dismiss the complaint pursuant to Rule 12(b)(1)

and 12(b)(6). (Doc. #44).

        For the reasons set forth below, the motion is GRANTED.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                           BACKGROUND

        For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded factual allegations in the complaint and draws all reasonable inferences in plaintiff’s

favor, as set forth below.

I.      Factual Background

        Plaintiff’s complaint alleges a number of constitutional violations which occurred

between March 18, 2012, and December 2, 2013, while plaintiff was incarcerated at Sing Sing

Correctional Facility (“Sing Sing”) in Ossining, New York, and at Fishkill Correctional Facility

(“Fishkill”) in Beacon, New York. According to plaintiff, during the complained-of events

through the present, he has been a quadriplegic.

        A.      Incarceration at Sing Sing

        Plaintiff alleges that on March 18, 2012, Nurse Furco instructed him to take medication

from a cup by “grab[bing] the cup with [his] teeth” because plaintiff could not use his hands.

(Doc. #2 (“Compl.”) ¶ 9). Plaintiff alleges that as he tried to take the medication in this manner,

he hit a table and “fell face first onto the floor.” (Id.). Plaintiff claims that after his fall, Nurse

Furco refused to examine him despite his complaints of chest pains and leg paralysis.

        Plaintiff alleges that the following day, he was taken to Mount Vernon Hospital. Plaintiff

claims that after receiving diagnostic testing at the hospital, he was returned to Sing Sing on

March 30, 2012, with orders that he should receive assistance with activities of daily living




                                                    2
            Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 3 of 16




(“ADLs”), including eating, bathing, going to the bathroom, and being repositioned every two

hours. Plaintiff alleges, however, that from that point until May 9, 2012, prison personnel did

not assist him with ADLs at Dr. Genovese and Nurse Furco’s orders. Indeed, plaintiff alleges

prison personnel failed to assist him with eating, which effectively starved him and caused him

to be hospitalized several times.

       B.       Incarceration at Fishkill

       Plaintiff was transferred to Fishkill on May 29, 2012. He alleges that various Fishkill

personnel retaliated against him for grievances he had filed against Nurse Furco while he was at

Sing Sing: (i) Nurses Longkutoy and Ntambi lowered the thermostat in his cell to thirty-five to

forty degrees and refused to provide blankets; (ii) Dr. Avanzato, Dr. Hammer, and Deputy

Superintendent Butler ordered plaintiff be placed in a reclining chair over plaintiff’s objections;

and (iii) Dr. Avanzato, Dr. Hammer, and Deputy Superintendent Butler ordered Nurse

Longkutoy to remove plaintiff’s hands from underneath blankets to expose him to the cold.

       Plaintiff further alleges that from June 26, 2012, through December 19, 2012, prison

personnel served plaintiff food that was “ice cold or spoiled,” causing dehydration and resulting

in his hospitalization, because he had filed complaints against Nurses Ntambi and Longkutoy.

(Compl. ¶ 23). In addition, plaintiff alleges that from December 31, 2012, through his transfer

out of Fishkill on December 2, 2013, Dr. Avanzato, Dr. Hammer, Deputy Superintendent Butler,

Nurse Longkutoy, and Nurse Ntambi refused to properly assist plaintiff in eating his meals and

would only sometimes hand feed him.

       In addition, plaintiff alleges that on August 3, 2012, Superintendent Connolly issued

written orders prohibiting all prison personnel and all inmates from assisting plaintiff in writing

correspondence, legal or otherwise.




                                                 3
          Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 4 of 16




       Plaintiff states that on or about September 22, 2012, Aides Relyea and Codrington “water

board[ed]” him. (Compl. ¶ 42). He also claims that starting November 15, 2012, Superintendent

Connolly, Deputy Superintendent Butler, Dr. Avanzato, and Dr. Hammer “torture[d]” him by

ordering that his lights “remain on 24 hours a day and [were] not to be dimmed or turn[ed] off

for any reason,” preventing plaintiff from sleeping. (Id. ¶ 43).

       Plaintiff also alleges he was assaulted by prison personnel on December 21, 2012,

January 15, 2013, January 31, 2013, February 5, 2013, and May 14, 2013, and that after several

of these instances, he was hospitalized from the injuries he sustained.

       Furthermore, plaintiff alleges that for the entirety of his incarceration at Fishkill, which

ended on December 2, 2013, various prison personnel, including Nurses Ntambi, Mazza, Murry

and Longkutoy, denied plaintiff his medication and then made false entries in medical records

that plaintiff had refused the medication.

       On December 2, 2013, plaintiff was transferred from Fishkill to Coxsackie Correctional

Facility (“Coxsackie”). In December 2015, plaintiff was transferred to Wende Correctional

Facility (“Wende”), and on November 27, 2017, he was transferred Mohawk Correctional

Facility’s Walsh Regional Medical Unit (“Mohawk”).

II.    Plaintiff’s Prior Lawsuit

       On August 25, 2015, plaintiff commenced an action in the United States District Court

for the Northern District of New York, alleging claims against the New York State Department

of Corrections and Community Supervision (“DOCCS”) and Corision Health Services

(“Corision”) for Section 1983 violations for denial of access to courts and for violations of the

ADA and Rehabilitation Act of 1973 respecting access to certain programs and services from

June 2012 through the commencement of that action. See Shomo v. DOCCS, 15 Civ. 1029




                                                 4
          Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 5 of 16




(GLS) (ATB) (N.D.N.Y) (“Shomo I”). 2 Plaintiff was incarcerated at Fishkill and Coxsackie at

the time of those complained-of events.

       By order dated November 18, 2015, the court in Shomo I dismissed without prejudice the

denial of access to courts claim against both defendants, and the ADA and Rehabilitation Act

claims against Corision. DOCCS answered the complaint, and the parties conducted discovery.

On March 29, 2018, plaintiff filed a proposed amended complaint, re-asserting the ADA and

Rehabilitation Act claims against DOCCS and Corision, as well as the denial of access to courts

claims against new proposed defendants. (See Shomo I, Doc. #78). 3 In addition, plaintiff

alleged new Section 1983 claims for violations of the Eighth Amendment for deliberate

indifference to serious medical needs and conditions of confinement; for excessive force; and for

First Amendment retaliation claims based on events that occurred between 2012 and 2015 while

plaintiff was incarcerated at Sing Sing, Fishkill, and Coxsackie. (Id.). Included within these new

Section 1983 claims were essentially the same claims as alleged in the instant case based on

events at Sing Sing and Fishkill, as well as other Section 1983 claims not alleged in the instant

action (that is, claims alleged to have arisen out of events at Coxsackie).

       On June 18, 2018, the court granted in part and denied in part plaintiff’s motion to amend

his complaint, allowing only the following claims to proceed: an access to the courts claim


2
        The Court takes judicial notice of public records from plaintiff’s prior legal proceedings,
which are related to plaintiff’s claims here. See Jackson v. New York State, 523 F. App’x 67, 68
(2d Cir. 2013) (summary order) (“Matters subject to judicial notice—such as decisions [in]
related proceedings—are properly considered on a motion to dismiss and do not require the court
to consider the motion as one for summary judgment.”). Unless otherwise indicated, case
quotations omit all internal citations, quotations, footnotes, and alterations. Because plaintiff is
proceeding pro se, he will be provided copies of all unpublished opinions cited in this ruling.
See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
3
       Citations to “Shomo I, Doc. #__” refer to documents filed in Shomo v. DOCCS, 15 Civ.
1029 (GLS) (ATB) (N.D.N.Y).



                                                  5
          Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 6 of 16




against Fishkill Superintendent Connolly and the Coxsackie superintendent, and ADA and

Rehabilitation Act claims against DOCCS. (See Shomo I, Doc. #81 at ECF 23–25). The court

found that the other claims had “nothing to do with the alleged denial of privileges detailed in the

original complaint” and denied plaintiff’s motion to amend as to those claims. (Id. at 24).

III.   The Instant Case

       On September 17, 2018, plaintiff commenced the instant action, alleging claims dating

back to 2012 and 2013 while plaintiff was incarcerated at Sing Sing and Fishkill. These claims

were among the ones the plaintiff alleged in his proposed amended complaint in Shomo I, but for

which the court there denied leave to amend. On December 11, 2018, in this case, noting that

“[t]he face of the complaint indicates that this action is time-barred,” Judge Stanton of this Court

ordered plaintiff to show cause why equitable tolling applies. (Doc. #7 at ECF 5). 4

       On January 3, 2019, plaintiff filed an affidavit in response to the December 11, 2018,

Order, alleging extraordinary circumstances supported equitable tolling. (See Doc. #8

(“Equitable Tolling Affidavit”)). Plaintiff alleges his delay in filing the instant action is due to

actions by prison personnel: (i) that from August 3, 2012, to August 15, 2015, prison personnel

at Fishkill and Coxsackie ordered that neither prison staff nor other inmates could assist plaintiff

as a “scribe” to write plaintiff’s legal correspondence (id. at ECF 2); (ii) that on August 15, 2015,

the Coxsackie superintendent allowed plaintiff to file a complaint but did not allow him to name

any DOCCS staff as defendants, which the superintendent enforced by assigning an officer to

monitor all of plaintiff’s outgoing mail; (iii) that upon his transfer to Wende in December 2015,

prison personnel “prohibit[ed] anyone except security staff from entering plaintiff’s room [and]

deprive[d] plaintiff of ‘ALL’ his personal property including all legal papers” (id. at ECF 3); and



4
       On February 11, 2019, this case was reassigned to the undersigned.


                                                  6
          Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 7 of 16




(iv) Mohawk personnel did not allow a law clerk to visit his cell while he was on

“disciplinary/keep-lock/confinement status” (id.). Given the liberal rules regarding amendments

to pleadings and plaintiff’s pro se nature, the Court construes the Equitable Tolling Affidavit as

an amendment to the complaint. 5

                                          DISCUSSION

I.     Standard of Review

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). First, a plaintiff’s legal conclusions and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are not entitled

to the assumption of truth and are thus not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard

of “plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).


5
        See Fonte v. Bd. of Mgers. of Continental Towers Condo., 848 F.2d 24, 25–26 (2d Cir.
1988); cf. Vlad-Berindan v. MTA N.Y.C. Transit, 2014 WL 6982929, at *6 (S.D.N.Y. Dec. 10,
2014) (“In evaluating the legal sufficiency of a pro se plaintiff’s claims, a court may rely on the
plaintiff’s opposition papers.”).


                                                  7
          Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 8 of 16




       In considering a motion to dismiss, a district court may consider the complaint’s factual

allegations, matters subject to judicial notice, documents integral to the complaint, and

documents incorporated into the complaint by reference. See Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007); DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d

Cir. 2010).

       The Court must liberally construe submissions of pro se litigants and interpret them “to

raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (per curiam) (collecting cases). Applying the pleading rules

permissively is particularly appropriate when, as here, a pro se plaintiff alleges civil rights

violations. See Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). “Even in

a pro se case, however . . . threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.

2010). Nor may the Court “invent factual allegations” plaintiff has not pleaded. Id.

       However, “a pro se litigant’s experience with and knowledge of both the legal system in

general and the particular procedural context at issue are certainly factors that a court should

consider when determining the degree of solicitude to afford that litigant.” Tracy v. Freshwater,

623 F.3d 90, 103 (2d Cir. 2010). Here, plaintiff is “an extremely litigious inmate who is quite

familiar with the legal system and with pleading requirements.” Davidson v. Flynn, 32 F.3d 27,

31 (2d Cir. 1994). He is currently litigating at least two additional Section 1983 claims. See

Shomo v. State of New York, et al., 18 Civ. 916 (W.D.N.Y.); Shomo v. New York State Dep’t of

Corr., 20-583 (2d. Cir.). Moreover, in 2007, plaintiff’s special pro se litigant status was revoked

in a different case where he had brought ADA and Section 1983 claims because plaintiff filed at

least ten lawsuits and appeals, was familiar with court procedure, and had testified he was a




                                                  8
          Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 9 of 16




paralegal who taught other inmates about legal resources. See Shomo v. State of New York et

al., 04 Civ. 910 (N.D.N.Y. Aug. 6, 2007) (Doc. #89 at ECF 13–15, adopted by Doc. #93).

“Therefore, the deference usually granted to pro se plaintiffs need not be expansively drawn in

this case.” Johnson v. Eggersdorf, 8 F. App’x 140, 143 (2d Cir. 2001) (summary order).

II.    Statute of Limitations

       The three-year statute of limitations for personal injury actions under New York State

law governs claims brought under Section 1983 and the ADA. Shomo v. City of New York, 579

F.3d 176, 181 (2d Cir. 2009) (1983 claims); Stewart v. New York City Transit Auth., 2006 WL

270100, at *8 (S.D.N.Y. Feb. 6, 2006) (ADA claims). “A Section 1983 claim ordinarily accrues

when the plaintiff knows or has reason to know of the harm.” Shomo v. City of New York, 579

F.3d at 181. Defendants must establish the expiration of the statute of limitations because “a pre-

answer motion to dismiss on this ground may be granted only if it is clear on the face of the

complaint that the statute of limitations has run.” Mosdos Chofetz Chaim, Inc. v. RBS Citizens,

N.A., 14 F. Supp. 3d 191, 209 (S.D.N.Y. 2014).

       Here, plaintiff alleges the conduct giving rise to his claims occurred between March 18,

2012, and December 2, 2013. Plaintiff filed his complaint on September 17, 2018, nearly two

years after the three-year statute of limitations expired on December 2, 2016. Accordingly,

plaintiff’s claims are time-barred unless equitable tolling applies.

III.   Equitable Tolling

       Defendants argue plaintiff fails to meet his burden to show equitable tolling applies.

       The Court agrees.

       A.      Legal Standard

        “Because statutes of limitations protect important social interests in certainty, accuracy,




                                                  9
         Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 10 of 16




and repose, equitable tolling is considered a drastic remedy applicable only in ‘rare and

exceptional circumstances.’” A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135, 144 (2d Cir.

2011) (quoting Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000)). To toll a statute of

limitations, a plaintiff “must show that extraordinary circumstances prevented him from filing

his [complaint] on time” and that “he acted with reasonable diligence throughout the period he

seeks to toll.” Smith v. McGinnis, 208 F.3d at 17.

       A plaintiff should be provided “notice and an opportunity to be heard on his tolling

arguments” before a case is dismissed. See Abbas v. Dixon, 480 F.3d 636, 639–40 (2d Cir.

2007). “The plaintiff bears the burden of showing that the action was brought within a

reasonable period of time after the facts giving rise to the equitable tolling . . . have ceased to be

operational.” Id. at 642. “If a plaintiff cannot articulate any acts by defendants that prevented

him from timely commencing suit then he has failed to meet his burden of showing that he was

wrongfully induced by defendants not to commence suit.” Id.

       To show that extraordinary circumstances “prevented” a plaintiff from filing his

complaint on time, he “must demonstrate a causal relationship between the extraordinary

circumstances on which the claim for equitable tolling rests and the lateness of his filing, a

demonstration that cannot be made if the [plaintiff], acting with reasonable diligence, could have

filed on time notwithstanding the extraordinary circumstances.” Hizbullahankhamon v. Walker,

255 F.3d 65, 75 (2d Cir. 2001). Thus, “if the person seeking equitable tolling has not exercised

reasonable diligence in attempting to file after the extraordinary circumstances began, the link of

causation between the extraordinary circumstances and the failure to file is broken, and the

extraordinary circumstances therefore did not prevent timely filing.” Id. (emphasis in original).




                                                  10
         Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 11 of 16




        “Equitable tolling is generally not available where the circumstances that a plaintiff

claims prevented him from timely filing were within the plaintiff’s control.” Myers v. New

York, 2016 WL 2636295, at *5 (N.D.N.Y. May 9, 2016). Indeed, courts in this circuit have held

that when a circumstance results from a plaintiff’s own misbehavior, it is it not extraordinary for

purposes of equitable tolling. See, e.g., Hizbullahankhamon v. Walker, 105 F. Supp. 2d 339, 344

(S.D.N.Y. 2000) (holding placement in solitary confinement for misbehavior without access to

law library, coupled with additional delay, did not constitute extraordinary circumstances), aff’d,

255 F.3d 65 (2001). For instance, “even if placement in solitary confinement is a severe obstacle

to pursuing legal rights, the obstacle resulted from the [plaintiff]’s own improper conduct . . . and

ordinarily is not for reasons beyond [plaintiff’s] control.” Adkins v. Warden, 585 F. Supp. 2d

286, 296–98 (D. Conn. 2008) (declining to apply equitable tolling based on placement in solitary

confinement because that “would only reward that [plaintiff] with additional filing time as a

result of his own misbehavior”), aff’d, 354 F. App’x 564 (2d Cir. 2009) (summary order).

        Moreover, “[r]outine experiences of prison life do not qualify as extraordinary

circumstances.” Brown v. Bullis, 2013 WL 1294488, at *4 (N.D.N.Y. Mar. 26, 2013). “Courts

have found that solitary confinement, lock-downs, and restricted access to the law library do not

qualify as ‘extraordinary circumstances’ warranting equitable tolling.” Belot v. Burge, 2005 WL

6777981, at *8 (S.D.N.Y. July 14, 2005) (collecting cases).

       B.      Application

       As an initial matter, plaintiff is incorrect that “‘[e]quitable tolling’ has ‘already been

granted” because he responded to Judge Stanton’s December 11, 2018, Order. (See Doc. #46

(Pl. Opp.) ¶ 3). That Order directed plaintiff to show cause why this action should not be




                                                 11
         Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 12 of 16




dismissed as untimely but made no ruling on the applicability of equitable tolling to this case.

(See Doc. #7).

        In addition, the Court notes plaintiff has had notice and an opportunity to be heard on his

tolling arguments. In the complaint, plaintiff alleges the case is “being submitted outside the

time limi[t]at[]ions period because” defendants “deprived plaintiff of his rights to[] timely file

these claims. . . . Plaintiff will also be seeking ‘Equitable Tolling’ of the statute of limitations.”

(Compl. ¶ 4). Plaintiff subsequently filed the Equitable Tolling Affidavit detailing the allegedly

extraordinary circumstances he faced. Plaintiff also has had an opportunity to respond to

defendants’ equitable tolling arguments in his opposition to the motion to dismiss.

        Nevertheless, the Court concludes that plaintiff has failed to carry his burden to show that

equitable tolling is warranted in this case.

        First, plaintiff has not carried his burden to show that being deprived a scribe and law

clerk are extraordinary circumstances. Indeed, plaintiff’s own submissions indicate these

deprivations were due to plaintiff’s own misbehavior. For instance, in the August 3, 2012,

memorandum from Superintendent Connolly to plaintiff, which plaintiff attaches to his

complaint, Superintendent Connolly states that although he met with plaintiff upon his transfer to

Fishkill to “discuss[] certain privileges [Connolly] would provide [plaintiff] with as a mechanism

of gaining [plaintiff’s] compliance [with basic civility],” plaintiff had continued to be

“disruptive, vulgar[,] and lacking in basic civility” and had “thus far misused the privileges

[Connolly] afforded [plaintiff].” (Compl. at ECF 70). Connolly explained that as a result of

plaintiff’s “abuses and . . . refus[al] to cooperate in [] attempts to assist” plaintiff, including by

“harass[ing]” and “disrespect[ing]” staff, Connolly was “left with little choice but to rescind the




                                                   12
         Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 13 of 16




extra privileges that [Connolly had] made available to [plaintiff] that are not normally afforded to

an offender in DOCCS,” including a scribe. (Id.).

       Similarly, the April 29, 2016, declaration of Robin Neal, Deputy Superintendent of

Health at Wende that plaintiff attaches to the Equitable Tolling Affidavit indicates that plaintiff’s

lack of access to a law clerk was “within the plaintiff’s control.” See Myers v. New York, 2016

WL 2636295, at *5. For instance, Neal attested, “[t]he only reason a law clerk would not stop to

see and assist plaintiff would be because of bad behavior” and that plaintiff “often behaves

poorly.” (See Equitable Tolling Affidavit at ECF 7).

       Moreover, lack of assistance from other inmates is not an extraordinary circumstance.

See Crespo v. Comm’r of Correction, 2011 WL 4633542, at *3 (D. Conn. Oct. 4, 2011) (no

equitable tolling when, among other circumstances, inmates were not allowed to assist plaintiff).

       Second, plaintiff fails to carry his burden to show he acted with reasonable diligence

during the time to be tolled. Indeed, plaintiff commenced another lawsuit during the applicable

limitations period, which included allegations of wrongdoing during the same time period as the

claims alleged here (see Shomo I, Doc. #1), and then allowed the applicable limitations period to

expire before commencing this action.

       Indeed, even if plaintiff’s allegations are true that the Coxsackie personnel prohibited him

from naming individuals in any lawsuit he filed, including by monitoring his outgoing mail,

plaintiff does not make any showing that he took actions while at Coxsackie to file the claims he

brings in the instant action. In addition, plaintiff has not shown he acted with reasonable

diligence to file his complaint once the extraordinary circumstances at Coxsackie were removed.

Plaintiff was transferred from Coxsackie to Wende in December 2015. Because approximately

one year remained for plaintiff timely to file his Section 1983 claims after being transferred from




                                                 13
         Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 14 of 16




Coxsackie, plaintiff fails to establish a sufficient causal relationship between this purportedly

extraordinary circumstance on which his claim for equitable tolling rests and his late filing. See

Adkins v. Warden, 354 F. App’x at 566 (finding district court did not err in holding no equitable

tolling when extraordinary circumstances took place early in the statute of limitations);

Hizbullahankhamon v. Walker, 255 F.3d at 75 (noting that causal relationship cannot be

established if plaintiff, “acting with reasonable diligence, could have filed on time

notwithstanding the extraordinary circumstances”).

       Plaintiff suggests he was unable to file these claims from Wende because he was

allegedly deprived of his legal papers. However, plaintiff “does not specify which legal papers

were missing, which of these papers were necessary to the filing of his [complaint], or whether

he ever received duplicate copies of these papers from any other source.” Tamayo v. United

States, 2008 WL 417674, at *4 (S.D.N.Y. Feb. 13, 2008). Plaintiff does not “state whether he

now has these papers or whether these papers were actually needed to prepare” his complaint.

Id. Further, “[p]laintiff has not shown that he made any effort to file his complaint without [such

papers], which further evinces a lack of diligence.” See Brown v. Bullis, 2013 WL 1294488, at

*5. And even though plaintiff alleges he was deprived of his legal papers at Wende, plaintiff

made numerous filings in Shomo I while at Wende. Yet he did not commence the instant action

until almost two years after the statute of limitations expired and only after he was denied an

opportunity to amend his complaint in Shomo I. 6


6
        Plaintiff also alleges that after his November 27, 2017, transfer to Mohawk, he was
impeded from filing court papers because facility rules prohibit inmates on disciplinary, keep-
lock, or confinement status from having law clerks visit their room. However, even if the
limitations period had not already passed by the time he was transferred to Mohawk, placement
in disciplinary, keep-lock, or confinement status does not merit equitable tolling. See Adkins v.
Warden, 585 F. Supp. 2d at 296–98 (applying equitable tolling based on placement in solitary
confinement “would only reward [plaintiff] with additional filing time as a result of his own
misbehavior”).


                                                 14
         Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 15 of 16




       Because the Court concludes plaintiff has not met his burden of showing equitable tolling

is warranted, the Court need not reach defendants’ other arguments in support of their motion.

       Accordingly, defendants’ motion to dismiss must be granted.

IV.    Leave to Amend

       Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs that courts “should freely

give leave” to amend a complaint “when justice so requires.” Liberal application of Rule 15(a)

is warranted with respect to pro se litigants, who “should be afforded every reasonable

opportunity to demonstrate that [they have] a valid claim.” Matima v. Celli, 228 F.3d 68, 81 (2d

Cir. 2000). District courts “should not dismiss [pro se complaints] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). But “a futile

request to replead should be denied.” Id. An “amendment is considered futile and leave may be

appropriately denied when the statute of limitations for asserting the amended claim has

expired.” See Ellis v. Kelly, 2019 WL 1243760, at *4 (E.D.N.Y. Mar. 18, 2019).

       The complaint, even liberally construed, does not contain allegations suggesting plaintiff

has a timely claim against the defendants, or that plaintiff has a claim that he has merely

“inadequately or inartfully pleaded” and therefore should “be given a chance to reframe.” Cuoco

v. Moritsugu, 222 F.3d at 112. On the contrary, the Court finds that repleading would be futile

because the problems with plaintiff’s claims are “substantive,” such that “better pleading will not

cure [them].” Id.

       Accordingly, the Court declines to grant plaintiff leave to amend.




                                                15
         Case 7:18-cv-08523-VB Document 57 Filed 07/20/20 Page 16 of 16




                                        CONCLUSION

       The motion to dismiss is GRANTED.

       The Clerk is instructed to terminate the motion (Doc. #44) and close this case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: July 20, 2020
       White Plains, NY

                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                16
